HOUSTON, Justice
(concurring in the result).
I dissented in Central Alabama Electric Cooperative v. Tapley, 546 So.2d 371, 383 (Ala.1989); however, although it has been cited at least 95 times at the time of this writing, Tapley has not been overruled. Tapley was decided when the scintilla rule reigned in Alabama; however, the law applicable in this case would not change under the substantial evidence rule that governs this case, except to make it more difficult for the defendants to prove contributory negligence as a matter of law. For there to be contributory negligence as a matter of law “it must be demonstrated [by substantial evidence] that the plaintiffs appreciation of the danger was a conscious appreciation at the moment the incident occurred. Mere ‘heedlessness’ is insufficient to warrant a finding of contributory negligence as a matter of law.” 546 So.2d at 381. (Citations omitted.) I believe that whether Mathis had a conscious appreciation of the danger at the moment the incident occurred was a material fact for the trier of the facts. Therefore, a *262summary judgment should not have been entered. I concur in the result.